Citation Nr: 1040932	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-06 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral pain syndrome of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral pain syndrome of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for low back strain.

4.  Entitlement to an initial compensable evaluation for alopecia 
of the scalp, claimed as dermatitis.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Entitlement to service connection for a left ankle sprain.

7.  Entitlement to service connection for a right ankle sprain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine 
Corps from September 1999 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the Waco, 
Texas, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).

The veteran initially claimed service connection for the skin 
condition dermatitis; treatment records reveal diagnoses of a 
number of different conditions affecting the face and scalp.  The 
Veteran, as a layperson, is not competent to distinguish one skin 
disorder from another, and hence a claim for one condition must 
be liberally read as to include claims of service connection for 
all currently diagnosed skin disorders.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  As VA has addressed only the question of 
service connection for alopecia/dermatitis, and has not addressed 
service connection for pseudofolliculitis barbae (PFB) or 
cellulitis, such claims must be referred to the RO for 
appropriate action.  The Veteran's representative has clearly 
requested such consideration in an August 2010 statement.

The issues of service connection for left and right ankle 
disabilities and evaluation of alopecia of the scalp are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.
FINDINGS OF FACT

1.  Left knee patellofemoral pain syndrome is manifested by no 
worse than 120 degrees of flexion with full extension; there is 
pain with movement, but no instability or meniscal involvement.

2.  Right knee patellofemoral pain syndrome is manifested by no 
worse than 90 degrees of flexion with full extension; there is 
pain with movement, but no instability or meniscal involvement.

3.  Low back strain is manifested by flexion to 90 degrees, 
extension to 25 degrees, lateral flexion to 25 degrees each on 
the left and right, and rotation to 25 degrees each on the left 
and right, for a combined range of motion of 215 degrees; there 
is no muscle spasm, guarding, abnormal gait, or abnormal 
curvature of the lumbar spine.

4.  There is no current right shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
left knee patellofemoral pain syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5014, 5260 (2010).

2.  The criteria for an evaluation in excess of 10 percent for 
right knee patellofemoral pain syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5014, 5260 (2010).

3.  The criteria for an evaluation in excess of 10 percent for 
low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).

4.  The criteria for service connection of a right shoulder 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises in part from the Veteran's disagreement with 
the initial evaluation following the grant of service connection 
for left and right knee patellofemoral pain syndrome and a low 
back strain.  Once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  No additional discussion of the duty to notify is 
therefore required.

With regard to the claim of service connection for a right 
shoulder disability, upon receipt of a complete or substantially 
complete application, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in May 2008.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has obtained complete service 
treatment records and afforded the Veteran a VA examination.  The 
examiner reviewed the claims file, made all required findings, 
and offered requested opinions with supporting rationale.  The 
examination is adequate for adjudication purposes.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Evidence

Service medical records demonstrate that the Veteran injured his 
right shoulder in an August 2004 motor vehicle accident.  He 
complained of neck and shoulder pain for several weeks, but by 
the time of an October 2004 physical, did not report any right 
shoulder pain or impairment.  Doctors made no findings of any 
right shoulder disability or problems. 

 The Veteran was seen over the course of service for complaints 
of bilateral knee pain.  At treatment in February 2007, he 
reported pain, but examiners noted no impairment of motion.  In 
March 2007, without allegation of intervening injury, the Veteran 
reported increased pain, and slight limitation of motion in 
flexion and extension was noted.  The Veteran reported that 
flexion was painful, and extension provided relief.  

The Veteran similarly complained of low back pain, and was 
provided physical therapy and medication for relief.

A VA examination was conducted in August 2008; the examiner 
reviewed the claims file in conjunction with the examination.  
The Veteran reported that two to three times a week, he had 
bilateral knee pain that lasted all day.  Extension of the knee 
aggravates the pain, and flexion seems to relieve them.  Sitting 
or standing does not aggravate them.  He reported no swelling.  
He stated that the knee problems did not interfere with his daily 
activities and he denied additional limitations on flare-ups of 
symptoms.  The Veteran used over the counter medication for pain 
relief as needed.  On physical examination, no deformities were 
noted, nor was there swelling or palpable tenderness.  Bilateral 
extension was painless and full, to 0 degrees.  Flexion of the 
left knee was to 120 degrees with mild pain.  The right knee 
flexion was to 90 degrees, with more pain medially and laterally.  
There was no laxity or instability in either knee. Weakness, 
fatigue, and incoordination were not present, and there was no 
additional functional loss with repetitive motion.  No 
degenerative changes were seen on x-ray, but bony island defects 
were seen bilaterally.

Regarding the low back, the Veteran reported low back pain two to 
four times a month.  Bending too much aggravated the pain and 
"bothers his occupation."  He denied additional limitations 
with flare-ups, and stated that the back problem did not 
interfere with his daily activities.  He denied any 
incapacitating episodes over the prior year, and he described no 
radiation of pain or any numbness to the lower extremities.  
Physical examination revealed a normal curvature of the spine, 
with no tenderness on palpation and no deformities.  Flexion was 
full, to 90 degrees, and painless.  There was mild pain with 
extension to 25 degrees.  Left and right lateral flexion and left 
and right rotation were to 25 degrees each, and were marked by 
mild pain.  Straight leg raising was positive.  Deep tendon 
reflexes were slightly reduced at 1+, but sensation was normal in 
the lower extremities.  There was no muscle spasm or altered 
gait.  No additional functional impairment was caused by 
repetitive motion; there was no weakness, fatigue, or 
incoordination.  X-ray of the lumbar spine was normal.

The Veteran denied any prior injury or problems with the right 
shoulder, and he described no current problems or impairments.  
Physical examination showed no disability of either shoulder, and 
the examiner stated that there was no current shoulder disease, 
injury, or residual.

III.  Entitlement to Increased Evaluations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  The Schedule 
provides for consideration of additional functional impairment 
due to pain, weakness, fatigue, incoordination, and lack of 
endurance when assigning evaluations. 38 C.F.R. §§ 4.40, 4.45, 
4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

A.  Knees

The left and right knee disabilities are discussed together, as 
the analyses are substantially similar.

Numerous Diagnostic Codes may potentially be applied for 
disabilities of the knee.  All have been considered.  There is no 
ankylosis to permit evaluation under Code 5256, nor is there any 
evidence of recurrent subluxation or instability under Code 5257.  
No meniscal involvement is shown with respect to either knee, and 
so Codes 5258 and 5259 are not for application.  Code 5262, for 
impairment of the tibia and fibula, is inapplicable in the 
absence of any service connected fracture or damage to the bones 
of the leg, and there is no showing of hyperextension of the knee 
warranting evaluation under Code 5263 for genu recurvatum.  38 
C.F.R. § 4.71a.

The evidence of record does establish some limitation of motion 
in flexion, however, which is evaluated under Code 5260.  
Compensable evaluations from 10 percent to 30 percent are 
assigned for motion limited at various points to 45 degrees or 
less.  38 C.F.R. § 4.71a.  At worst, flexion on the right was 
limited to 90 degrees, and to 120 degrees on the left, even upon 
consideration of additional functional impairment due to pain, 
weakness, fatigue, lack of endurance, or incoordination.  No 
compensable evaluation, and certainly no increased evaluation, is 
assignable under Code 5260.

Similarly, limitation of extension is evaluated under Code 5261; 
compensable evaluations are assignable for limitations between 10 
and 45 degrees.  Evaluations range from 10 percent to 50 percent.  
38 C.F.R. § 4.71a.  Since separation from service, no examiner or 
treating physician notes objective evidence of any limitation of 
extension, or even any pain with that motion.  The Veteran does 
currently report that extension of his knees is the more painful 
of the two planes of motion, but his allegations are unsupported 
by required "findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion."  38 C.F.R. § 4.71a, 
Code 5003.  Further, this is the exact opposite of the 
allegations made in service in March 2007; that time a loss of 15 
degrees of extension was noted bilaterally.  Under the schedule 
no compensable evaluation, and certainly no increased evaluation, 
is assignable under Code 5261.

The RO properly considered the criteria for evaluation of 
degenerative joint disease.  While no arthritic changes are shown 
on x-ray, and arthritis is not clinically diagnosed, the schedule 
provides that unlisted conditions, such as patellofemoral pain 
syndrome, may be rated by analogy to listed disabilities, based 
on anatomical location, affected functions, and symptomatology.  
38 C.F.R. § 4.20.  The RO selected Code 5014, for osteomalacia, 
which directs that the criteria for degenerative arthritis be 
applied under Code 5003.  While the Board does not see the logic 
of selecting a Code reflecting bone disease for evaluation of the 
knee instead of a Code such as 5019, bursitis, that deals with 
joints specifically, any error is harmless, as the same criteria 
are applicable to both.

Code 5003 provides that where limitation of motion of a joint is 
noncompensable under the appropriate Codes, a rating of 10 
percent is assignable for each major joint or group of minor 
joints affected.  38 C.F.R. § 4.71a.  The knees are major joints.  
38 C.F.R. § 4.45.  No higher evaluation is available for 
individual joints under Code 5003 than that currently assigned 
for each knee.

The Veteran, through his representative, has argued that the 
August 2008 examination findings are inadequate, and a remand is 
required for further examination.  The representative has 
misinterpreted the examination report in so arguing.  The 
examiner reported the Veteran's statement that there was no 
additional impairment on flare-up (described by him as occurring 
two to three times a week).  This was not a finding by the 
examiner; it was a summary of the subjective complaints.  The 
same occurs with regard to allegations of aggravation on sitting; 
the examiner made no finding, he merely reported the statement of 
the Veteran.  The contradiction between the March 2007 statements 
in service and statements on VA examination is the Veteran's, not 
the examiner's.  Finally, the Veteran argues that the examiner 
failed to adequately describe the actual functional impairment 
due to pain; this is incorrect.  The examiner's description of 
limited motion and statements regarding when pain is present, 
particularly when coupled with statements regarding the impact of 
increased pain with repetitive motion (none), is more than 
adequate.  The examiner reported the point at which the Veteran 
ceased motion, as limited by pain.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required hospitalization due to these service-
connected disabilities, and marked interference with employment 
has not been shown.  Therefore, the Veteran's disability picture 
is contemplated by the rating schedule and no extraschedular 
referral is required. 

The preponderance of the evidence is against the claims; there is 
no doubt to be resolved.  Increased evaluations for 
patellofemoral pain syndrome of the left and right knees are not 
warranted.

B.  Low Back

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine for DCs 5235 to 
5243, unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
As no disc disease is diagnosed, only the General Rating Formula 
need by considered.  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.

A 20 percent disability rating is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 40 percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. A 50 percent 
disability rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine. A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 
4.71a.

The Notes following the General Rating Formula for Diseases and 
Injuries of the Spine provide further guidance in rating diseases 
or injuries of the spine.  However, none are applicable here.

Flexion of the lumbar spine is full and painless; extension is 
slightly limited to 25/30 degrees, with mild pain.  Rotation and 
lateral flexion, bilaterally, are also limited to 25/30 degrees 
each.  Mild pain is noted with these motions, too.  There is no 
spasm, abnormal curvature, or altered gait.  Pain is the limiting 
factor, but does not cause additional functional impairment with 
repeated motion, and the Veteran denied any additional functional 
impact during his two to four monthly bouts of increased pain.  
While the limited movement in flexion alone does not warrant 
assignment of a compensable evaluation, the combined range of 
motion for flexion, extension, left and right lateral flexion, 
and left and right rotation is 215 degrees.  This meets the 
criteria for assignment of a 10 percent evaluation, but no more.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required hospitalization due to these service-
connected disabilities, and marked interference with employment 
has not been shown.  Therefore, the Veteran's disability picture 
is contemplated by the rating schedule and no extraschedular 
referral is required. 

The preponderance of the evidence is against the claims; there is 
no doubt to be resolved.  Increased evaluation for low back 
strain is not warranted.

IV.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

While the Veteran clearly injured his right shoulder in the 2004 
motor vehicle accident, he has reported no ongoing problems with 
the joint following the initial period of treatment.  He has 
affirmatively denied any current right shoulder disability on 
examination, and the VA examiner confirmed that there is no 
disability of the joint.  His representative has gone so far as 
to express confusion over why this matter is even still on 
appeal.

In light of the absence of any current right shoulder disability, 
service connection is not warranted.  The preponderance of the 
evidence is against the claim, and there is no doubt to be 
resolved.


ORDER

An initial evaluation in excess of 10 percent for patellofemoral 
pain syndrome of the left knee is denied.

An initial evaluation in excess of 10 percent for patellofemoral 
pain syndrome of the right knee is denied.

An initial evaluation in excess of 10 percent for low back strain 
is denied.

Service connection for a right shoulder disability is denied.




REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claims.  This duty includes 
assisting the Veteran in the procurement of pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

I.  Left and Right Ankles

The August 2008 VA examination is not adequate for adjudication 
purposes.  The conclusion stated by the examiner is unclear and 
confusing in light of the clinical findings, and he failed to 
render a medical opinion on causation.  If VA undertakes to 
provide an examination, even if not required to do so, the 
examination must be adequate, or the Veteran informed as to why 
one cannot or will not be provided.  Daves v. Nicholson, 21 Vet. 
App. 46, 52 (2007).

Even though service treatment records show no complaints or 
diagnosis of any ankle problems on active duty, and fail to 
corroborate the Veteran's allegation of a physical profile (other 
than that for PFB and shaving), remand for further examination is 
required.

The examiner diagnosed "bilateral ankle sprains, no real 
residuals."  It is unclear what "real residuals" may be.  
Range of motion testing seems to indicate a slight loss of motion 
in plantar flexion bilaterally, but the examiner does not 
identify this as a disability.  Finally, he fails to state 
whether the diagnosed ankle sprains, even if asymptomatic, are at 
least as likely as not related to service.

II.  Alopecia of the Scalp

At the August 2008 VA examination, the Veteran reported that he 
was seeing a private dermatologist, Dr. B.  He also stated that 
he had been privately hospitalized in January 2008 for a skin 
condition.  These records, which are clearly relevant to the 
current appeal, were not of record.  Efforts to obtain them must 
be made on remand. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request a VA Form 
21-4142, Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for Dr. B and the unidentified 
private hospital.

Upon receipt of properly executed releases, 
make reasonable efforts to associate the 
complete relevant treatment records from 
these providers with the file.  In the 
alternative, the Veteran should be informed 
that he may submit the treatment records 
directly to VA.

2.  Schedule the Veteran for a VA joints 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should be informed that service 
treatment records show no treatment for or 
complaints of any ankle problems, nor do they 
show a physical profile related to orthopedic 
complaints.  The examiner should identify any 
current diagnosis of either the left or right 
ankles, and should fully describe any 
functional impairment of the ankles 
attributable to such.  The examiner should 
opine as to whether any diagnosed condition 
or disability is at least as likely as not 
related to military service.  A full and 
complete rationale is required for all 
opinions expressed.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then readjudicate the 
claims on appeal.  If any of the benefits 
sought remain denied, issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite period of time 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


